DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 19, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/25/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on November 19, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masumoto (US 2010/0226149).
	Regarding claim 1, Masumoto discloses a power factor correction controller (Fig. 9, circuit of power-supply control device 80 and voltage detecting unit 3) applied to a primary side (i.e. side of switching circuit 14 including primary winding 14a1 of Figure 9) of a power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15), comprising: 
 	a feedback pin (Fig. 9, shared node between voltage detecting unit 3 and error amplifier 42); 
 	a sensing pin (Fig. 9, shared node between resistor 12d, switch 12b, and resistor R1); 
 	a current detecting circuit (Fig. 9, circuit of current detecting comparator 41, error amplifier 42, resistor R1, and voltage detecting unit 3) coupled to the feedback pin (Fig. 9, shared node between voltage detecting unit 3 and error amplifier 42) and the sensing pin (Fig. 9, shared node between resistor 12d, switch 12b, and resistor R1) for detecting an output current (Fig. 9, current on output terminal) of a secondary side (i.e. side of switching circuit 14 including secondary winding 14a2 of Figure 9) of the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) according to a feedback voltage (Fig. 9, voltage on shared node between voltage detecting unit 3 and error amplifier 42) of the feedback pin (Fig. 9, shared node between voltage detecting unit 3 and error amplifier 42) and a sensing voltage (Fig. 9, voltage on shared node between resistor 12d, switch 12b, and resistor R1) of the sensing pin (Fig. 9, shared node between resistor 12d, switch 12b, and resistor R1); 
 	an output voltage detecting circuit (Fig. 9, circuit of error amplifier 36 and current detecting comparator 37) coupled to the feedback pin (Fig. 9, shared node between voltage detecting unit 3 and error amplifier 42) for detecting an output voltage (Fig. 9, voltage on output terminal) of the secondary side (i.e. side of switching circuit 14 including secondary winding 14a2 of Figure 9) of the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) according to the feedback voltage (Fig. 9, voltage on shared node between voltage detecting unit 3 and error amplifier 42); and 
 	a determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44) coupled to the current detecting circuit (Fig. 9, circuit of current detecting comparator 41, error amplifier 42, resistor R1, and voltage detecting unit 3) and the output voltage detecting circuit (Fig. 9, circuit of error amplifier 36 and current detecting comparator 37) for turning on or turning off a power factor correction circuit (Fig. 9, circuit of rectifier 11, switching circuit 12, and capacitor 13) coupled to the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) according to the output current (Fig. 9, current on output terminal) and the output voltage (Fig. 9, voltage on output terminal).
 	Regarding claim 2, Masumoto further discloses wherein the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) is a flyback power converter (See Figure 9 and paragraphs [0140]-[0143]). 
 	Regarding claim 3, Masumoto further discloses wherein the determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44) linearly or stepwise turns on or turns off the power factor correction circuit (Fig. 9, circuit of rectifier 11, switching circuit 12, and capacitor 13) according to the output current (Fig. 9, current on output terminal) and the output voltage (Fig. 9, voltage on output terminal) (i.e. via the linear or stepwise operation of flip-flops, 39, 40, and the OR gate 44, switching circuit 12 is turned on or off). 
 	Regarding claim 9, Masumoto further discloses wherein after the output voltage (Fig. 9, voltage on output terminal) is greater than a predetermined voltage (Fig. 9, reference voltage Vref3), the determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44) starts to turn on or turn off the power factor correction circuit (Fig. 9, circuit of rectifier 11, switching circuit 12, and capacitor 13) according to the output voltage (Fig. 9, voltage on output terminal) and the output current (Fig. 9, current on output terminal).
 	Regarding claim 10, Masumoto discloses an operational method of a power factor correction controller (Fig. 9, circuit of power-supply control device 80 and voltage detecting unit 3) applied to a primary side (i.e. side of switching circuit 14 including primary winding 14a1 of Figure 9) of a power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15), wherein the power factor correction controller (Fig. 9, circuit of power-supply control device 80 and voltage detecting unit 3) comprises a feedback pin (Fig. 9, shared node between voltage detecting unit 3 and error amplifier 42), a sensing pin (Fig. 9, shared node between resistor 12d, switch 12b, and resistor R1), a current detecting circuit (Fig. 9, circuit of current detecting comparator 41, error amplifier 42, resistor R1, and voltage detecting unit 3), an output voltage detecting circuit (Fig. 9, circuit of error amplifier 36 and current detecting comparator 37), and a determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44), the operational method comprising: 
 	the current detecting circuit (Fig. 9, circuit of current detecting comparator 41, error amplifier 42, resistor R1, and voltage detecting unit 3) detecting an output current (Fig. 9, current on output terminal) of a secondary side (i.e. side of switching circuit 14 including secondary winding 14a2 of Figure 9) of the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) according to a feedback voltage (Fig. 9, voltage on shared node between voltage detecting unit 3 and error amplifier 42) of the feedback pin (Fig. 9, shared node between voltage detecting unit 3 and error amplifier 42) and a sensing voltage (Fig. 9, voltage on shared node between resistor 12d, switch 12b, and resistor R1) of the sensing pin (Fig. 9, shared node between resistor 12d, switch 12b, and resistor R1); 
 	the output voltage detecting circuit (Fig. 9, circuit of error amplifier 36 and current detecting comparator 37) detecting an output voltage (Fig. 9, voltage on output terminal) of the secondary side (i.e. side of switching circuit 14 including secondary winding 14a2 of Figure 9) of the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) according to the feedback voltage (Fig. 9, voltage on shared node between voltage detecting unit 3 and error amplifier 42); and 
 	the determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44) turning on or turning off a power factor correction circuit (Fig. 9, circuit of rectifier 11, switching circuit 12, and capacitor 13) coupled to the power converter (Fig. 9, circuit of switching circuit 14, and capacitor 15) according to the output current (Fig. 9, current on output terminal) and the output voltage (Fig. 9, voltage on output terminal).
 	Regarding claim 11, Masumoto further discloses wherein the determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44) turns on or turns off the power factor correction circuit (Fig. 9, circuit of rectifier 11, switching circuit 12, and capacitor 13) linearly or stepwise according to the output current (Fig. 9, current on output terminal) and the output voltage (Fig. 9, voltage on output terminal) (i.e. via the linear or stepwise operation of flip-flops, 39, 40, and the OR gate 44, switching circuit 12 is turned on or off). 
 	Regarding claim 16, Masumoto further discloses wherein after the output voltage (Fig. 9, voltage on output terminal) is greater than a predetermined voltage (Fig. 9, reference voltage Vref3), the determination circuit (Fig. 9, circuit of flip-flops, 39, 40, and OR gate 44) starts to turn on or turn off the power factor correction circuit (Fig. 9, circuit of rectifier 11, switching circuit 12, and capacitor 13) according to the output voltage (Fig. 9, voltage on output terminal) and the output current (Fig. 9, current on output terminal).

Allowable Subject Matter
7.	Claims 4-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 4-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power factor correction controller, further comprising: 
 	an input voltage detecting circuit coupled to an input voltage pin further comprised in the power factor correction controller, wherein the input voltage detecting circuit is used for detecting an input voltage inputted to the primary side of the power converter, and the input voltage is an alternating voltage.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power factor correction controller, wherein the determination circuit utilizes an inner multiplier to multiply the output current by the output voltage to determine output power of the power converter, and turns on or turns off the power factor correction circuit according to the output power.

Regarding claims 12-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An operational method, further comprising: 
 	an input voltage detecting circuit detecting an input voltage inputted to the primary side of the power converter, wherein the input voltage is an alternating voltage; and 
 	the determination circuit further turning on or turning off the power factor correction circuit according to the output current, the output voltage, and the input voltage.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power factor correction controller, wherein the determination circuit utilizes an inner multiplier to multiply the output current by the output voltage to determine output power of the power converter, and turns on or turns off the power factor correction circuit according to the output power.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama (US 10,158,282) deals with a switching power supply device, Knoedgen (US 9,331,592) deals with a topology detection, Brinlee (US 2015/0198634) deals with a controller for use with a power converter and method of operating the same, Brinlee et al (US 2015/0098254) deals with a controller for use with a power converter and method of operating the same, Hwang (US 8,867,245) deals with a switching power supply having high-power integrated circuit and monolithic integrated circuit therefor, Knoedgen (US 2014/0210377) deals with a converter one pin sensing, Uno et al (US 2011/0222318) deals with an isolated switching power supply apparatus, Artusi et al (US 2011/0205763) deals with a power converter with an adaptive controller and method of operating the same, Shih (US 7,489,532) deals with an apparatus and method, Takeuchi (US 2007/0145956) deals with a switching power supply device, Usui et al (US 2005/0269997) deals with a switching power source apparatus and power factor corrector, and Yamada et al (US 2004/0218410) deals with a switching power supply, and a method of driving the same.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838